In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Huttner, J.), dated September 5, 2001, which, upon a jury verdict in favor of the defendants and against him on the issue of liability, in effect, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the evidence before the jury was legally sufficient to support its verdict in the defendants’ favor (see Cohen v Hallmark Cards, 45 NY2d 493). The verdict was further supported by a fair interpretation of the evidence (see Sideris v Town of Huntington, 240 AD2d 652; Conforti v Gaeta, 190 AD2d 772, 773; Nicastro v Park, 113 AD2d 129, 134). Ritter, J.P., Feuerstein, Adams and Rivera, JJ., concur.